DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. Claim(s) 1-3, 6- 8 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ninan (US Pub. No. 2016/0294781).

4. Regarding claims 1,6 and 11  Ninan teaches a method, a system, a non-transitory computer-readable medium storing computer-executable instructions for encrypting and decrypting a facial segment in an image with a unique server key, the method comprising: receiving, by an image privacy protection device, an image from one of a plurality of users, wherein the image comprises a plurality of facial segments; for each facial segment from the plurality of facial segments, identifying, by the image privacy protection device, a unique user associated with the facial segment using a facial recognition algorithm, wherein the unique user is one of the plurality of users (Figs.2-4, Para:0004-0005 and  Para:0015-0017 teaches facial image of plurality of users (Users  1,2,3…7) are captured.  Fig.1 and Para:0018-0019 teaches the facial images of users are captured and are stored, the image regions are now segmented (step 16). The image may be segmented into multiple regions or shapes. The first segment identified is then obfuscated (step 18) by a selected mechanism. This mechanism may range from algorithm that will change the facial characteristics such as eye distance, nose length, skin colour change etc or simple add in of motion blur type characteristic that makes the face unrecognizable);

encrypting, by the image privacy protection device, the facial segment with a unique server key, wherein the unique server key is shared with the unique user; generating, by the image privacy protection device, a protection frame, unlockable with the unique server key, to cover the facial segment, wherein the protection frame comprises an opaque or a partially opaque layer of pixels to hide the facial segment from the plurality of users (Para:0005-0006 and Para:0018-0019 teaches the image is broken into a plurality of pieces and protecting the image by obfuscating it; the obfuscated parts of the image will be segmented and the original data for each of these obfuscated segments will be stored separately after being encrypted with a key. This data is protected such that only a decoder with the appropriate key will be able to unlock this obfuscated part of the image and overlay it onto the picture to recreate the image. 
Para:0024 and FIG. 3 shows the image container 78 with the base backward compatible obfuscated layer 80 with all privacy data stripped. The meta data layer or the obfuscation recovery layer 82 has the 3 segments that are obfuscated from FIG. 2's Captured image. FIG. 2's User 3 50 image become obfuscated to FIG. 3's obscured image 58 and the obfuscation recovery information is encrypted and described by image 66 as encrypted data. This is only decodable by an exchanged key or exchanged data mechanism that could be described by meta data 68 along with xy location information, segment id and user key and user server information and such. The desc1 will have all information necessary to ensure that if the viewer has permissions to reconstruct the obfuscated for FIG. 2's User 3 50 image that have been hidden by obscured image 58 it will be exchanged in a secure manner);

 and decrypting, by the image privacy protection device, the facial segment while rendering the image for at least one of the plurality of users upon receiving the unique server key from the at least one of the plurality of users, wherein the unique server key is shared with the at least one of the plurality of users by the unique user or upon permission from the unique user  (Fig.1 and Para:0021 teaches the key search (step 20) is simply a mechanism used to find an appropriate key to encrypt the data. The requirements for this key are not limited to being a public key type encryption but mostly needs to be a key that is associated with the private data owner. An example is in FIG. 2 User 3 50 facial features belongs User 3 and the key should be determined such that User 3 approves any decrypting the decoding process of User 3's 50 image in FIG. 2. This can be done by a simple key exchange and data exchange of keys in a secure handshake protocol between servers or databases or that will allow the viewer such as User 1 from FIG. 4 to get User 3's data after authenticating that he is part of the approved friends list).

5. Regarding claims 2, 7 and 12 Ninan teaches the method, the system and the non-transitory computer-readable medium wherein decrypting the facial segment further comprises: receiving the unique server key from each of the at least one of the plurality of users; and removing the protection frame from the facial segment while rendering the image for each of the at least one of the plurality of users (Para:0005-0006 and Para:0018-0019 teaches the image is broken into a plurality of pieces and protecting the image by obfuscating it; the obfuscated parts of the image will be segmented and the original data for each of these obfuscated segments will be stored separately after being encrypted with a key. This data is protected such that only a decoder with the appropriate key will be able to unlock this obfuscated part of the image and overlay it onto the picture to recreate the image. 
Para:0021 teaches the key search (step 20) is simply a mechanism used to find an appropriate key to encrypt the data. The requirements for this key are not limited to being a public key type encryption but mostly needs to be a key that is associated with the private data owner. An example is in FIG. 2 User 3 50 facial features belongs User 3 and the key should be determined such that User 3 approves any decrypting the decoding process of User 3's 50 image in FIG. 2. This can be done by a simple key exchange and data exchange of keys in a secure handshake protocol between servers or databases or that will allow the viewer such as User 1 from FIG. 4 to get User 3's data after authenticating that he is part of the approved friends list.
 Para:0024 and FIG. 3 shows the image container 78 with the base backward compatible obfuscated layer 80 with all privacy data stripped. The meta data layer or the obfuscation recovery layer 82 has the 3 segments that are obfuscated from FIG. 2's Captured image. FIG. 2's User 3 50 image become obfuscated to FIG. 3's obscured image 58 and the obfuscation recovery information is encrypted and described by image 66 as encrypted data. This is only decodable by an exchanged key or exchanged data mechanism that could be described by meta data 68 along with xy location information, segment id and user key and user server information and such. The desc1 will have all information necessary to ensure that if the viewer has permissions to reconstruct the obfuscated for FIG. 2's User 3 50 image that have been hidden by obscured image 58 it will be exchanged in a secure manner).

6. Regarding claims 3,8 and 13 Ninan teaches the method, the system and the non-transitory computer-readable medium further comprising: for each facial segment from the plurality of facial segments, replacing, by the image privacy protection device, the unique server key with a unique user key, provided by the unique user, to encrypt the facial segment in the image, wherein the unique user key is configurable by the unique user; and decrypting, by the image privacy protection device, the facial segment while rendering the image for at least one of the plurality of users upon receiving the unique user key from the at least one of the plurality of users, wherein the unique user key is shared with the at least one of the plurality of users by the unique user or upon permission from the unique user (Para:0005-0006 and Para:0018-0019 teaches the image is broken into a plurality of pieces and protecting the image by obfuscating it; the obfuscated parts of the image will be segmented and the original data for each of these obfuscated segments will be stored separately after being encrypted with a key. This data is protected such that only a decoder with the appropriate key will be able to unlock this obfuscated part of the image and overlay it onto the picture to recreate the image. 
Para:0021 teaches the key search (step 20) is simply a mechanism used to find an appropriate key to encrypt the data. The requirements for this key are not limited to being a public key type encryption but mostly needs to be a key that is associated with the private data owner. An example is in FIG. 2 User 3 50 facial features belongs User 3 and the key should be determined such that User 3 approves any decrypting the decoding process of User 3's 50 image in FIG. 2. This can be done by a simple key exchange and data exchange of keys in a secure handshake protocol between servers or databases or that will allow the viewer such as User 1 from FIG. 4 to get User 3's data after authenticating that he is part of the approved friends list.
 Para:0024 and FIG. 3 shows the image container 78 with the base backward compatible obfuscated layer 80 with all privacy data stripped. The meta data layer or the obfuscation recovery layer 82 has the 3 segments that are obfuscated from FIG. 2's Captured image. FIG. 2's User 3 50 image become obfuscated to FIG. 3's obscured image 58 and the obfuscation recovery information is encrypted and described by image 66 as encrypted data. This is only decodable by an exchanged key or exchanged data mechanism that could be described by meta data 68 along with xy location information, segment id and user key and user server information and such. The desc1 will have all information necessary to ensure that if the viewer has permissions to reconstruct the obfuscated for FIG. 2's User 3 50 image that have been hidden by obscured image 58 it will be exchanged in a secure manner).

Claim Rejections - 35 USC § 103
7.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. Claims 4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ninan (US Pub. No. 2016/0294781) as applied to claim 3 above and further in view of Sly (US Pub.No.2021/0328801).

9. Regarding claims 4,9 and 14 Ninan teaches all the above claimed limitations but does not expressly teach the method, the system, and the non-transitory computer-readable medium further comprising: for each facial segment from the plurality of facial segments, assigning, by the image privacy protection device, an expiry criteria to the unique server key or the unique user key; upon imminent validation of expiration criteria, prompting, by the image privacy protection device, the unique user to update the unique server key or the unique user key; and upon validation of the expiry criteria, at least one of: establishing, by the image privacy protection device, the unique server key or the unique user key as invalid for decrypting the facial segment; and prompting, by the image privacy protection device, the unique user to update the unique server key or the unique user key.

 Sly teaches the method, the system, and the non-transitory computer-readable medium further comprising: for each facial segment from the plurality of facial segments, assigning, by the image privacy protection device, an expiry criteria to the unique server key or the unique user key; upon imminent validation of expiration criteria, prompting, by the image privacy protection device, the unique user to update the unique server key or the unique user key; and upon validation of the expiry criteria, at least one of: establishing, by the image privacy protection device, the unique server key or the unique user key as invalid for decrypting the facial segment; and prompting, by the image privacy protection device, the unique user to update the unique server key or the unique user key (Para:0066, Para:0078-0081 and Para:0085 teaches the key is used for encrypting and decrypting data. The key will have an expiration time, and if the key is about to expire within the next few hours, the client can request a new key (update the key)).

Therefore, it would have been obvious to one of ordinary skill in the art before the invention was filing to modify the teachings of Ninan to include assigning, by the image privacy protection device, an expiry criteria to the unique server key or the unique user key; upon imminent validation of expiration criteria, prompting, by the image privacy protection device, the unique user to update the unique server key or the unique user key as taught by Sly such a setup prevents an attacker to decrypt the data used in the particular session.

10. Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ninan (US Pub. No2016/0294781) as applied to claim 3 above and further in view of Ozog (US Pat.No.10,027,727).

11. Regarding claims 5,10 and 15 Ninan teaches all the above claimed limitations but does not expressly teach the method, the system, and the non-transitory computer-readable medium further comprising:  receiving, by the image privacy protection device, a key access request from the at least one of the plurality of users to decrypt the facial segment; and prompting, by the image privacy protection device, the unique user to permit or reject the key access request, wherein the unique server key or the unique user key is shared with the at least one of the plurality of users upon receiving the permit ( Col.16, lines. 26-29; Col.19, lines. 4-19; Col.35, lines.1-8; Col.39, lines.16-45 teaches receiving, an access key request to decrypt the data.  The user can permit or reject the key access request. Upon permit the data is shared with permitted users).

Therefore, it would have been obvious to one of ordinary skill in the art before the invention was filing to modify the teachings of Ninan to include the unique user to permit or reject the key access request, wherein the unique server key or the unique user key is shared with the at least one of the plurality of users upon receiving the permit as taught by Ozog such a setup will provides secure data sharing between device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506. The examiner can normally be reached Mon-Fri: 7:30 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREENA T CATTUNGAL/Primary Examiner, Art Unit 2431